Citation Nr: 0505673	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  95-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
varicocele of the left testicle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991, and had additional periods of Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that granted the veteran service 
connection for hearing loss at a 10 percent evaluation, and 
for varicocele of the left testicle at a noncompensable 
level.  The veteran continues to disagree with the level of 
disability assigned for each of these claims.  During the 
course of this appeal, the veteran's service connected 
varicocele of the left testicle was increased to a 10 percent 
evaluation.  Therefore, the issues in appellate status are as 
listed above.

The issue of entitlement to an increased initial evaluation 
for varicocele of the left testicle is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period from September 30, 1991 to April 20, 2003, 
the veteran's bilateral hearing loss was manifested by Level 
IV hearing loss in both ears.

2.  From April 21, 2003, the veteran's bilateral hearing loss 
by Level IV hearing loss in the right ear, and Level VI 
hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  For the period from September 30, 1991 to April 20, 2003, 
the criteria for an evaluation higher than 10 percent for the 
veteran's service connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86 (2004).

2.  From April 21, 2003, to present, the criteria for a 20 
percent evaluation for the veteran's service connected 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a November 1994 Statement 
of the Case, Supplemental Statements of the Case dated August 
1995, June 2001, and July 2003, and a VCAA letter dated 
October 2002, as well as Board remands dated November 1997 
and July 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran received several VA examination during the course 
of this appeal.  The appellant was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case, as to the 
issue of entitlement to an increased evaluation for bilateral 
hearing loss, and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for bilateral hearing loss at a 10 percent 
evaluation by a February 1994 rating decision.  This decision 
was based on the veteran's seperation examination which 
showed bilateral hearing loss, and the report of a July 1992 
VA examination which also showed hearing loss, discussed in 
detail below.  The veteran continues to disagree with the 
level of disability assigned to his service connected 
bilateral hearing loss.  The relevant evidence of record 
includes the reports of VA examinations.

The veteran received a VA audiological evaluation in July 
1992.  The report of that examination indicates that it was 
felt that language difficulties made the use of both pure 
tone average and speech discrimination testing inappropriate.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
85
85
LEFT
15
15
55
100
95

Pure tone threshold average in the right ear was 52 decibels 
and 66 decibels in the left ear.

For the right ear, the veteran was noted to have pure tone 
air conduction thresholds within normal limits from 500 Hz to 
1500 Hz.  There was a mild hearing loss at 2,000 Hz and a 
several sensorineural hearing loss at 3,000 Hz and 4,000 Hz.  
In the left ear, pure tone air conduction thresholds were 
within normal limits for 500 Hz and 1,000 Hz.  

There was a mild hearing loss at 1,500 Hz, a moderate hearing 
loss at 2,000 Hz, and a profound hearing loss at 3,000 Hz and 
4,000 Hz.  The hearing loss appeared to be of mixed type.  A 
small bone gap was noted to exist from 500 Hz to 2,000 Hz.

In February 1994 the RO granted service connection for 
bilateral hearing loss and assigned a 10 percent rating 
effective September 30, 1991.

A VA audiological evaluation in August 1994 showed pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
80
85
LEFT
15
15
55
100
95

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.  
Puretone threshold average was 53 decibels in the right ear 
and 66 decibels in the left ear.  The examiner indicated that 
the veteran's right ear exhibited normal hearing to 1500 Hz, 
with a mild to several sensorineural hearing loss at the 
higher frequencies.  Impedance found normal compliance of the 
tympanic membrane with acoustic reflexes present at expected 
levels and no acoustic reflex decay.  The examiner indicated 
that the left ear exhibited hearing within normal limits to 
1500 Hz, with a moderate to profound sensorineural hearing 
loss at the higher frequencies.  Impedance found high 
compliance of the tympanic membrane with acoustic reflexes 
present at expected levels.  The examiner indicated that he 
felt the veteran might benefit from amplification, and the 
veteran was ordered hearing aids at that time.

A VA examination was conducted in July 1999.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
80
75
LEFT
15
15
65
100
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
The average pure tone threshold was 51 decibels in the right 
ear and 69 decibels in the left ear.   In the right ear, 
hearing was within normal limits from 500 Hz to 1500 Hz, with 
a mild to severe sensorineural hearing loss from 2000 Hz to 
4000 Hz.  Hearing was within normal limits in the left ear 
from 500 Hz to 1000 Hz with a mild to profound sensorineural 
hearing loss from 1500 Hz to 4000 Hz.  Both ears had normal 
middle ear function with a reduced word recognition score.  
The veteran reported that he had been using hearing aids for 
a long time.

A VA examination was conducted on April 21, 2003.  At that 
time the veteran reported progressive hearing loss and 
balance problems since 1991.  He had difficulty following 
group conversation and listening to the television.  On 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
80
85
LEFT
20
20
70
100
100

Speech audiometry revealed speech recognition ability of 80 
percent correct in each ear.  Average pure tone thresholds 
were 56 decibels in the right ear and 73 decibels in the left 
ear.  In the right ear, the veteran was found to have hearing 
within normal limits from 500 Hz to 1500 Hz, and moderate to 
severe sensorineural hearing loss from 2000 Hz to 4000 Hz.  
The right ear was noted to have moderately reduced speech 
ability.  In the left ear, hearing was within normal limits 
from 500 Hz to 1000 Hz and there was mild to profound 
sensorineural hearing loss from 1500 Hz to 4000 Hz.  The left 
ear also had moderately reduced speech recognition ability.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The assignment of disability ratings for hearing impairment 
is derived by mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2004).

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).  

38 C.F.R. § 4.86 applies to exceptional patterns of hearing 
impairment. Thereunder, (a) when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86 is not applicable to the current 
claim.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher.

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).  Adjudication of this claim has been taken with 
consideration of these new criteria.

The veteran's statements describing the symptoms of his 
service-connected hearing are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

In this regard, during the July 1992 VA audiological 
examination, the examiner was unable to test for speech 
recognition.  Therefore, this examination is not adequate for 
rating purposes.

The August 1994 examination indicate that the veteran had an 
average pure tone threshold in the right ear of 53 decibels 
with speech recognition of 90 percent, and an average of 66 
decibels with speech recognition of 88 percent in the left 
ear.  Evaluating these test scores based on Table VI found at 
38 C.F.R. § 4.85, the veteran's right ear hearing acuity is 
at Level II and his left ear is at Level III.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, does not warrant a rating in excess of 10 percent.

The July 1999 examination indicates that the veteran had an 
average pure tone threshold in the right ear of 51 decibels 
with speech recognition of 80 percent, and an average of 69 
decibels with speech recognition of 80 percent in the left 
ear.  Evaluating these test scores based on Table VI found at 
38 C.F.R. § 4.85, the veteran's right ear hearing acuity is 
at Level IV and his left ear is at Level IV.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, warrants a 10 percent evaluation, the evaluation the 
veteran is currently receiving.  This examination does not 
show exceptional patterns of hearing impairment that warrant 
consideration under 38 C.F.R. § 4.86.

The April 2003 examination indicates that the veteran had an 
average pure tone threshold in the right ear of 56 decibels 
with speech recognition of 80 percent, and an average of 73 
decibels with speech recognition of 80 percent in the left 
ear.  Evaluating these test scores based on Tables VI and VI 
found at 38 C.F.R. § 4.85, the veteran's right ear hearing 
acuity is at Level IV and his left ear is at Level IV.  This 
level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, warrants a 10 percent evaluation, the 
evaluation the veteran is currently receiving.

However, considering that the veteran had an exceptional 
pattern of hearing impairment in his left ear during this 
last examination, in that his pure tone threshold average was 
less than 30 decibels at 1000 Hz, and his pure tone threshold 
average was at 70 decibels at 2000 Hz, the Board may use 
table VIa to determine the veteran's Roman Numeral 
designation of hearing impairment.  Reviewing this table 
indicates that the veteran, with a 73 percent pure threshold 
average in the left ear, would be considered to have Level VI 
hearing acuity in that ear.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, along with the 
previous finding of Level IV hearing acuity in the right ear, 
warrants a 20 percent evaluation.  

Thus, the Board finds that the veteran is properly rated as 
10 percent disabled for his service connected hearing loss 
from September 30, 1991 to April 20, 2003, and 20 percent 
effective from April 21, 2003, the date of the VA 
examination. Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss, from September 30, 1991, to April 
20, 2003, is denied.

Entitlement to an increased initial evaluation of 20 percent 
for bilateral hearing loss, effective from April 21, 2003, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

As to the veteran's claim of entitlement to an increased 
initial evaluation for a left varicocele, the Board notes 
that the veteran, in April 2003, was provided with a VA 
examination regarding this disability.  While the RO granted 
the veteran an increased rating based on this examination, no 
supplemental statement of the case was issued taking into 
consideration this new evidence.  As indicated by the RO in 
the July 2003 rating decision, the increased rating granted 
to the veteran was only of a partial grant of benefits sought 
on appeal.  As such, the case must be remanded to the RO for 
the issuance of a supplemental statement of the case.

Accordingly, this claim is remanded for the following 
development:

The RO should furnish the veteran a 
supplemental statement of the case 
concerning the issue of an increased 
rating for the varicocele of the left 
testicle, and an opportunity to respond.  

Thereafter the case should be returned to the Board for 
further appellate consideration.

The case should then be returned to the Board, if in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


